Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00732-CV

                           IN RE ESTATE OF Shirley L. BENSON

    Thomas Milton BENSON, Jr., as Trustee of the Shirley L. Benson Testamentary Trust,
                                      Appellant

                                               v.

                                       Renee BENSON,
                                           Appellee

                      From the Probate Court No. 2, Bexar County, Texas
                            Trial Court Nos. 155,572 & 155,572-A
                          Honorable Tom Rickhoff, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the appellant’s unopposed motion to
dismiss appeal is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against
the parties who incurred them.

       SIGNED December 9, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice